internal_revenue_service department of the treasury cin pedollar_figure washington ee person to contact tefephone number refer reply to op b ep t date dec legend church a synod b denomination d state c_corporation l corporation m corporation n corporation o corporation p corporation q corporation r plan x i plan y h l plan z ladies and gentlemen this is supplemented by additional correspondence dated october date and in response to your letter of date date november as page o i or december requested a ruling on your behalf concerning whether plan y and plan z qualify as church plans under sec_414 of the internal_revenue_code in which your authorized representative the following facts and representations have been submitted on your behalf in a letter_ruling dated date the internal_revenue_service determined that under sec_414 e b of the code the employees of corporation m would be deemed employees of church a and that under sec_414 e c of the code church a would be deemed the employer of the employees of corporation m the ruling also concluded that plan x which is currently named plan y of the code was a church_plan within the meaning of sec_414 e is now part of is the parent on july since the time of the july a controlled_group_of_corporations letter_ruling corporation m and plan x have undergone several changes corporation m of which corporation l corporation l was created as the parent_corporation of corporation m and corporation n corporation o joined corporations m and n as corporation l corporation o has three of its own subsidiaries corporations p not-for-profit corporations chartered in state c described in sec_501 a of the code and exempt from tax under section q and r all of the above named corporations are a subsidiary of on november prior to the changes under consideration in this ruling was administered by an entity known as the pension_plan x which was sponsored by and covered the employees of corporation m plan committee which was established july resolution of the board_of trustees of corporation m committee was made up of five individuals including three members of the finance_committee of the board_of trustees and two employees members of the committee were appointed and removed by the board_of trustees of corporation m committee administered plan x through july corporation l was created as the parent_corporation of corporations m and n effective july of corporation l human resources of corporation l became the pension_plan committee on an interim basis these positions are directly accountable to an officer of the corporation l board the chief financial officer and the director of with the creation the pension_plan the date by a the on date the board_of trustees of corporation l adopted resolutions to corporation m corporation l the sponsor of plan x change the name of plan x make corporation l adopt plan x instead of for to plan y page q and r plan z m and n plan z was effective april and in september of the board_of trustees of corporation l authorized the and adopt a new and all of the changes initiated by the board_of trustees of in february and date were administered by provide for the inclusion of the employees of corporations l and n in plan y effective april additional plan covered the employees of corporation l inclusion of the employees of corporation o and its subsidiaries corporations p corporation l the pension_plan committee it of corporation l referred to above and return the pension_plan committee to the form it originally retained under corporaton m except that now it would report to the board_of corporation l and its members would be appointed and removed by that board during this entire period the principal purpose of the pension_plan committee was and is the administration of plan y and plan z to terminate the interim committee arrangement in plan y and plan z effective january is now the intention of the board plan y was restated on date a favorable determination_letter on the status of plan y under sec_401 a of the code was received july to qualify under sec_401 letter will be requested is also intended of the code and a determination plan z at issue in this request is the effect of the reorganization ef corporation m and the creation of the corporation l controlled_group_of_corporations as described above affected emmployees under sec_414 b employees of review of the relationship of the corporation l controlled_group to church a a church ie church a hence on the status of the of the code as the following the bylaws of corporation l provide that it is dedicated to providing a complete range of human services to the elderly the handicapped and the needy the bylaws state it intention to be affiliated with church a furthermore corporation l intends to function in accordance with the requirements and interdependent accountabilities established by the division for church in society of church a synod b and with other churches of denomination d is the part of church a that is located in the northeastern section of state c where the corporation l controlled_group provides services denomination d includes other churches which share the same historical origin as church a synod b and church a are organizations described in section s01 c of the code and exempt from tax under sec_501 as appropriate synod b of the code is corporation l's corporation l is overseen by a board_of trustees the board consists of between and persons at least a majority of the board members shall at all times be members of denomination d congregations at least percent of the members of the board jaagal- page shall at all times be church a rostered clergy a majority of the positions to be filled each year shall be elected by synod b the president and chief_executive_officer of corporation l has always been an ordained minister of church a fundamental transactions of corporation l must be approved by two-thirds of the board_of trustees as well as be approved by synod b fundamental transactions include among other things amendments to the bylaws and articles of incorporation mergers acquisitions and bankruptcy corporation l is listed in the church a official yearbook yearbook the yearbook is affiliated with church a including churches and regional organizations of churches as well as social ministry organizations a listing of all organizations corporation m is dedicated to providing services to the elderly the handicapped and the needy corporation m’s expression of its intent to be affiliated with church a substantially the same as that of corporation l corporation m overseen by its board_of directors a minimum of one third of board members shall be members of denomination d congregations board members are elected by corporation l any change in the board_of directors must be approved by corporation l and vacancies are filled by corporation l executive officer of corporation l chief_executive_officer of corporation m the current president and chief_executive_officer is corporation m a’s social ministry organizatons is also the president and the president and chief an ordained minister of church a is listed in the church a yearbook as one of church is the is corporation n is also dedicated to providing services to the elderly the handicapped and the needy corporation n’s expression of its intent to be affiliated with church a substantially the same as that of corporation l corporation n overseen by its board_of directors a minimum of one third of board members must be from denomination d congregations board members are elected by corporation l any changes to the board must be approved by corporation l and vacancies are filled by corporation l corporaton l corporation n and is currently an ordained minister of church a is the president and chief_executive_officer of the president and chief_executive_officer of is is the corporation o's purpose includes providing management services to its subsidiaries corporations p engaged in providing nursing services corporation seeks to assist these organizations in the fulfillment of their mission and social responsibility it further seeks to assess the health and health related needs of the community served and when appropriate to plan programs to meet these needs corporation q and r which are a page is managed and controlled by its board_of directors included in the board_of directors shall be the chairman secretary and treasurer of the board_of trustees of corporation l or their designees as long as such designee is a member of the board_of trustees of corporation l over one-half of the members of the board_of directors must be approved by corporation l any elected member of the board_of directors of corporation o may be removed at any time for any reason by corporation l any vacancies are filled by corporation l among other items amendments to the bylaws or articles of incorporation election of officers and any significant business arrangement in addition corporation l must approve as indicated above corporations p q and r are in the business of providing nursing care services each is overseen by its board_of directors as parent_corporation o elects the respective boards of directors of corporations p remove any elected member of the boards at any time with or without cause corporation o must approve among other items amendments to the bylaws or articles of incorporation election of officers and any significant business arrangement of these subsidiaries q and r and may based on the foregoing facts and representations rulings are requested that plan y as the successor of plan x continued to be a church_plan within the meaning of sec_414 of the code when employees of corporation l and corporation n joined corporaton m employees as plan y participants effective date plan z qualified as of the code as a church_plan within the meaning of of the plan’s effective date date when the employees of corporations l m and n were sec_414 covered both plan y and plan z will continue to be church plans within the meaning of sec_414 january subsidiaries corporations p plans y and z when the employees of corporation o and its q and r will begin participation in of the code beginning sec_414 of the code defines a church_plan as plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under secton code of the a sec_414 e a of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of 19e 40t- m e my page churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of program for the provision of retirement benefits or welfare benefits or both or association of churches if such organization is controlled by or associated with a church or a convention or association of churches for the employees of a church or a convention a plan or sec_414 e b of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 or associated with a church or a convention or association of churches and which is controlled by sec_414 e c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 e d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if that church_or_convention_or_association_of_churches it shares common religious bonds and convictions with in order for an organization to have a qualified church it must establish that its employees are employees or plan deemed employees of the church_or_convention_or_association_of_churches under sec_414 b organization’s affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 e a of the code by virtue of the church a synod b and corporations l are described in sec_501 tax under sec_501 corporation of corporations m the parent of corporations p subsidiaries are extensions of the human services ministry of church a q and r corporation l and all of the code corporation l n and corporation o is in turn the is the parent q and r of the code and exempt from p o n m at least percent of the members of the board_of trustees of corporation l are at all times rostered clergy of church a a majority of the positions on the board_of corporation l that are filled each year are elected by synod b the president and chief_executive_officer of corporation l has always been an ordained minister of church a thus corporation l a part of church a is page us s e e b controlled by church a corporation l church a because it shares common religious bonds and convictions as indicated by the following corporation l's bylaws state that it intends to be affiliated with church a corporation l represents it intends to hold itself accountable to the standards set by church a for its activities corporation l the yearbook of church a further as indicated above percent of corporation l’s board and its president are church a clergy is also associated with is listed in corporation l appoints the boards of corporations m and n and the president and chief_executive_officer of corporation l also serves as the president and chief_executive_officer of corporations m and n corporations m and n are indirectly controlled by church a through corporation l and in addition have many marks of association with church a in their own right corporation o and its subsidiaries corporations p are also controlled by church a and associated with it through corporation l three officers of the board_of corporation l or their designees must serve on the board_of corporation oo corporation l must approve over half of the board_of corporation oq any elected member of the board_of corporation o may be removed at any time for any reason by corporation l any vacancies are filled by corporation l corporation elects the boards of corporations p elected member of the board at any time with or without cause q and r and may remove any in turn q and r based on the above it p corporations l church under sec_414 e b is deemed the employer of such employees in accordance with sec_414 e c of the code and that church a is concluded that the employees of q and r qualify as employees of of the code n m a however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 e a e a of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches of the code to be described in section in this case the members of the pension_plan committee have at all times been composed of employees members of board committees or officers of corporations l or m and therefore directly under the control of corporation m until date when corporation l was created and assumed control accordingly the pension_plan committee is indirectly associated with church a because corporations m and l are associated with church a page qo or py and plan z in addition since the principal purpose of the pension_plan committee has always been the administration of plan y former plan x the pension_plan committee constitutes an organization the principal purpose or function of which is the administration of plans or programs for the provision of retirement benefits or welfare benefits or both for the employees of corporation l and its subsidiaries therefore the committee qualifies as an organization described in sec_414 e a of the code the accordingly in regard to your ruling requests we conclude as follows i plan y a church_plan within the meaning of sec_414 of the code when employees of corporation l and corporation n joined corporaton m employees as plan y participants effective april continued to be as the successor of plan x plan z qualified as a church_plan within the meaning of of the plan’s effective date april sec_414 of the code a sec_1 covered when the employees of corporations l m and n were both plan y and plan z will continue to be church plans within the meaning of sec_414 of the code beginning january subsidiaries corporations p plans y and z when the employees of corporation o and its q and r will begin participation in this letter expresses no opinion as to whether plans y and satisfy the requirements for qualification under sec_401 a of the code the determination as under sec_401 appropriate key district director’s office of the internal_revenue_service is within the jurisdiction of the to whether a plan is qualified in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to you and the original ruling is being sent to your authorized representative sincerely yours beanies rf he te frances v sloan chief employee_plans technical branch 19a d c e e e e t ‘ page enclosures deleted copy of letter notice
